Citation Nr: 0420998	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  98-05 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a compensable evaluation for rheumatic 
fever with pericarditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from July 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran also perfected a claim for increased rating for 
internal derangement of the left knee.  In a May 2003 rating 
decision, the RO increased the evaluation from 10 to 20 
percent disabling, effective August 1997, the date of claim 
for increase.  The evaluation of 20 percent was assigned for 
recurrent subluxation or lateral instability of the knee 
which is moderate.  This grant was considered a full grant of 
benefits as the veteran in his substantive appeal requested a 
20 percent evaluation for the left knee disability.


REMAND

Regarding the veteran's claim for service connection for a 
low back disability, service medical records show that the 
veteran complained of low back pain and was treated for low 
back pain in August 1969.  The impression was back sprain or 
muscle spasm.  Subsequent records reveal that the RO granted 
service connection for a left knee disability and for 
residuals of rheumatic fever.  

In a January 1998 VA medical opinion, an examiner opined that 
the veteran's current back condition was not the residual of 
rheumatoid arthritis, but did not provide a medical basis for 
his conclusion.  Private medical records, dated in 1979, 
showing treatment for a motorcycle accident with follow-up 
treatment for low back pain and other back pain reveal that 
the veteran reported that a low back disorder was incurred in 
service at the same time he injured his left knee.  
Specifically, at VA examination in July 1999, he reported 
that he fell from a rope climbing exercise in 1969 injuring 
his knee and back.  The veteran also claims that his current 
back disability is secondary to his now service-connected 
left knee disability.  In view of these contentions and the 
VA's duty to assist, an opinion on the etiology of any 
current low back disability should be obtained to clarify 
whether the veteran currently has residuals of a back injury 
stemming from service, a service-connected disability or from 
post-service injuries.

At a July 1999 VA audiology examination, the diagnosis was 
bilateral mild sensorineural hearing loss and periodic 
tinnitus.  In denying the claim, the RO indicated that while 
the measurements showed hearing loss of sufficient severity 
to meet VA's criteria for impaired hearing, there was no 
opinion as to the etiology of the veteran's hearing loss.  

Regarding a compensable evaluation for rheumatic fever with 
pericarditis, the veteran was last evaluated for this 
service-connected disorder in November 1999.  

The record shows that the veteran may be in receipt of Social 
Security Administration (SSA) records, since SSA inquired of 
the veteran's VA records in April 1998.  If so, any decision 
rendered and medical records relied upon therein should be 
obtained for the record.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examinations in order to determine the nature, etiology, and 
extent of the veteran's disabilities.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The AMC should request that the 
veteran provide a list of those (VA and 
private medical providers) who have 
treated him for his service-connected 
rheumatic fever disorder, and the 
disorders of the low back and hearing 
loss since 2003.  Obtain all records of 
any treatment reported by the veteran 
that are not already in the claims file.

3.  The AMC should clarify whether the 
veteran receives Social Security 
Administration benefits, and, if so, then 
obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  After completion of #1-3 above, the 
AMC should schedule the veteran for a VA 
examination to consider the current 
severity of his service-connected 
rheumatic fever disability.  The claims 
file must be made available to the 
examiner, and the examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner should 
identify and describe in detail all 
residuals attributable to the veteran's 
service-connected disability of rheumatic 
fever with pericarditis.  The examiner 
should indicate whether the workload in 
metabolic equivalents results in dyspnea, 
fatigue, angina, dizziness, or syncope; 
whether continuous medication is 
required, or evidence of cardiac 
hypertrophy or dilatation on electro-
cardiogram, echocardiogram or x-ray, 
whether there has been more than one 
episode of acute congestive heart failure 
in the past year, left ventricular 
dysfunction with an ejection fraction of 
30 to 50 percent, or less than 30 
percent, or chronic congestive heart 
failure.  The opinion should contain 
comprehensive rationale based on sound 
medical principles and facts.

5.  After completion of #1-3 above, the 
AMC should schedule the veteran for VA 
examination to determine the nature and 
the etiology of his low back and hearing 
loss disorders.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in the report 
that the claims file was reviewed.   The 
examiner should opine whether it is at 
least as likely as not that any current 
low back disorder, if present, resulted 
from a fall he sustained in service in 
1969, when he injured his left knee; 
and/or it is at least as likely as not 
that the veteran has a current low back 
disorder that has resulted from his 
service-connected left knee disorder; 
and/or whether the veteran's current low 
back disorder is attributable to post-
service causes such as a motor cycle 
accident he sustained in June 1979; 
and/or whether it is at least as likely 
as not that any current low back 
disorder, if present, resulted from the 
veteran's residuals of rheumatic fever.  
The opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

6.  After completion of #1-3 above, the 
AMC should schedule the veteran for VA 
examination to determine the nature and 
the etiology of his hearing loss.  The 
claims file must be made available to the 
examiner, and the examiner should 
indicate in the report  that the claims 
file was reviewed.   The audiologist 
should indicate whether it is as least as 
likely as not that any hearing loss 
present resulted from the veteran's 
military service.  The opinion should 
contain comprehensive rationale based on 
sound medical principles and facts.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                     
______________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





